                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
        v.                                   )       CASE NO. 2:17cr325-MHT
                                             )            (WO)
WILLIE BENARD SMITH                          )

                 AMENDED PRELIMINARY ORDER OF FORFEITURE

        Now pending before the court is the government’s motion for an amended preliminary

order of forfeiture (doc. no. 132) filed on March 17, 2020.

        This court entered a preliminary order of forfeiture (doc. no. 60) on March 8, 2018, which

directed forfeiture of the defendant Willie Bernard Smith’s interest in a 2012 Chevrolet Camaro,

bearing vehicle identification number 2G1FE1E3XC9200519 (“Camaro”).

        William Matzkow (“Mr. Matzkow”) and Christie Folds (“Ms. Folds”) filed third party

petitions (doc. nos. 83 & 111) claiming ownership and right of possession to the Camaro.

        On May 22, 2019, the court held an ancillary hearing to resolve the third-party petitions.

Ms. Folds, defendant Smith, and counsel for the United States attended the hearing. Mr. Matzkow

did not appear. During the hearing, the government made an oral motion to dismiss Matzkow’s

claim and thereafter filed a written motion requesting the same.

        The government renewed its motion to dismiss Mr. Matzkow’s claim on December 20,

2019.

        On February 11, 2020, United States Magistrate Judge Susan R. Walker submitted a report

and recommendation (doc. no. 130) that the government’s motion to dismiss the third-party claim

of William Matzkow be granted, and that William Matzkow’s claim be dismissed without

prejudice due to his failure to prosecute his claim and to comply with the court’s orders.
       On March 17, 2020, this court entered an opinion and order (doc. no. 131) adopting United

States Magistrate Walker’s recommendation, granting the government’s motions to dismiss, and

dismissing William Matzkow’s claim without prejudice for failure to prosecute.

       The government has acknowledged the ownership rights of Ms. Folds and agrees that the

Camaro will be returned to her by and through the United States Marshals Service, Middle District

of Alabama, Montgomery, Alabama.

       Thus, the third-party petitions are resolved.

       Accordingly, it is ORDERED that the government’s motion to amend the preliminary order

of forfeiture (doc. no. 132) is granted as follows:

       1.      The 2012 Chevrolet Camaro, bearing vehicle identification number

2G1FE1E3XC9200519 shall be returned to Christie Folds through the United States

Marshals Service, Middle District of Alabama, in Montgomery, Alabama.

       2.      The clerk of the court shall forward two certified copies of this order to the United

States Attorney’s Office.

       DONE, this the 18th day of March, 2020.




                                               /s/ Myron H. Thompson
                                               UNITED STATES DISTRICT JUDGE
